996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re: James F. DINSIO, Petitioner.
No. 93-8032.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

On Petition for Writ of Mandamus.
James F. Dinsio, Petitioner Pro Se.
PETITION DENIED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
James F. Dinsio, a federal prisoner, filed this mandamus petition alleging that the district court has unduly delayed acting on his habeas petition filed on February 16, 1993, pursuant to 28 U.S.C. § 2241 (1988).


2
We hold that the district court has not unduly delayed acting on Dinsio's habeas petition and therefore deny the mandamus petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED